Appeal from order and judgment (one paper), Supreme Court, New York County (Emily Goodman, J.), entered April 3, 1996, which upon petitioner’s consent, appointed a neutral stranger to act as guardian for the alleged incapacitated person, unanimously dismissed, without costs.
The appeal is rendered academic by the alleged incompetent person’s death (see, Matter of Thomas, 21 NY2d 720; Matter of Glener, 202 AD2d 503). Were we to review the matter, we would find that in light of the continued animosity between petitioner and cross-petitioner, the court’s appointment of a neutral stranger to act as the alleged incompetent person’s guardian was a proper exercise of discretion (cf., Matter of Weisman, 112 AD2d 871). Concur—Murphy, P. J., Williams, Tom and Mazzarelli, JJ.